Citation Nr: 1427040	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  05-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for leucopenia/leukemia, claimed as secondary to radiation/chemical exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2006, the Veteran testified at a hearing at the RO before one of the undersigned, a Veterans Law Judge at the Board of Veterans' Appeals.  A transcript of the proceeding is of record.  At that time the Veteran was represented by a Veterans' Service Organization (VSO).  In December 2006, the Board issued a decision denying the claim for leucopenia/leukemia.  The Board also denied a claim of service connection for tinnitus.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the parties to the appeal filed a Joint Motion for Partial Remand.  (Therein, the parties abandoned any appeal with respect to the denial of service connection for tinnitus.)  That same month, the Court granted the motion and vacated and remanded the matter to the Board.

In July 2009, the Board remanded the matter in order to comply with the terms of the Joint Motion for Partial Remand.  In March 2010, after finding a lack of substantial compliance with its remand directive, the Board again remanded the matter to the RO.  In October 2010, the RO issued a supplemental of the case in which it continued the denial of the claim.

In October 2010, the appellant, who was then represented by a private attorney, requested another hearing before the Board.  In May 2011, the Board granted his request for a hearing.  A videoconference hearing was conducted before a Veterans Law Judge and an Acting Veterans Law Judge in August 2011.

In September 2011, the Board issued a decision denying the Veteran's service connection claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In a May 2012 Order, the Court remanded the Board's decision pursuant to the terms of a Joint Motion for Remand (JMR) submitted by the parties.  The issue was again remanded in April 2013 pursuant to the JMR.

Since the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, this matter will be decided by a three member panel of Veterans Law Judges, which will include the Veterans Law Judge who presided over the hearing in June 2006 and the Veterans Law Judge and Acting Veterans Law Judge who participated in the hearing in August 2011.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to radiation or chemicals during active duty service as a result of handling weapons.  Specifically, he describes military job responsibilities while serving at Fort Sill that he alleges resulted in exposure to radiation and/or chemicals.  He stated that while working at Fort Sill in 1975, he inspected a Lance missile warhead that was leaking.  See June 6, 2006 Transcript at 4.  He described the fluid as clear and like antifreeze.  See August 11, 2011 Transcript at 15.  He claimed that the area was evacuated but he never learned what was in the fluid.  

In an April 2013 remand, the Board noted the AOJ should take appropriate steps to verify the Veteran's claimed exposure to either (1) radiation and/or (2) chemicals associated with this alleged incident.  The RO attempted to verify the Veteran's first theory of entitlement (alleged radiation exposure) by utilizing a PIES request and a request for information from the Army Dosimetry Center.  Responses from both agencies were negative.  However, there is no indication that the AOJ attempted to verify the Veteran's alternative theory (that the leaking substance was a toxic chemical) as requested in the Board remand.   For example, a May 2013 requests for information from the service department, to include a letter to the Commander of the U.S. Army Medical Command, were limited to a request for information related to possible occupational radiation exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and/or record storage facility, in an attempt to verify the Veteran's alleged exposure to toxic chemical agents while serving at Fort Sill in 1975.  Any information secured must be made a part of the Veteran's claims folder.  

Should such information prove unavailable, the AOJ should notify the Veteran and briefly explain the efforts that the RO made to attempt to verify the Veteran's claim of exposure to toxic chemicals.  The Veteran must then be given an opportunity to respond.

2.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought on appeal remains denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________				_______________________
         DAVID L. WIGHT                                                    THOMAS H. O'SHAY
        Veterans Law Judge                                                 Acting Veterans Law Judge
   Board of Veterans' Appeals			Board of Veterans' Appeals



__________________________
J. A. MARKEY
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



